Citation Nr: 1717436	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder, to include as secondary to hypertension. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Appellant had active duty for training (ACDUTRA) with the New Jersey National Guard for the periods from January 10, 1960 to July 9, 1960; June 10, 1961 to June 25, 1961; and July 7, 1962 to July 22, 1962. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from an April 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  By an April 2010 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for schizophrenia.  The RO also denied service connection for bipolar disorder and hypertension.  The Appellant appealed these determinations to the Board.  Jurisdiction of the appeal currently resides with the Newark, New Jersey RO.  

This appeal also stems from an October 2014 rating action.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a bilateral eye disorder.  The Appellant appealed this rating action to the Board. 

As noted above, by an April 2010 rating action, the RO declined to reopen a previously denied claim for service connection for schizophrenia.  The Appellant has also requested service connection for a bipolar disorder.  The issues certified to the Board, in part, include whether new and material evidence has been received to reopen a previously denied claim for service connection for schizophrenia and entitlement to service connection for an acquired psychiatric disorder (other than schizophrenia), claimed as bipolar disorder.  The United States Court of Appeals for Veterans Claim (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.   See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen does not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2016); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009). 

In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  In the instant claim, the Appellant continues to seek service connection for a preexisting acquired psychiatric disorder, variously claimed and diagnosed as schizophrenia and bipolar disorder, due to aggravation based on the stresses of military service.  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the claim for service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder.

Regarding the claim for service connection for a bilateral eye disorder, the Board notes that the RO originally denied this claim in a May 1959 rating action.  The Appellant did not appeal this decision and new and material evidence was not received within one year of the decision.  In January 1968, VA received a July 9, 1962 service treatment record which shows that the Appellant received treatment for dust in his eyelids and foreign body in the right eye.  This evidence is relevant to the claim for service connection for a bilateral eye disorder and presents a new basis for consideration of the claim.  Accordingly, the Board will adjudicate the claim of service connection for a bilateral eye disability on a de novo basis without the need for new and material evidence.

In February 2017, the Appellant testified before the undersigned during a video conference hearing.  A copy of the transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on his part.



REMAND

The claims must be remanded for additional substantive and procedural development.  Specifically, the AOJ should obtain private treatment records that might be relevant to the claims and schedule the Appellant for a VA eye examination to determine the nature and etiology of any currently diagnosed bilateral eye disorder.  The Board will discuss each reason for remand below. 

i. Outstanding Private Treatment Records

In November 2016, the Appellant submitted reports, prepared by Robert Wood Johnson University Health System and Saint Lawrence Rehabilitation Center.  These reports reflect that the Appellant had been hospitalized at these facilities on May 14, 2016 and October 7 to October 10, 2016 (Robert Wood Johnson) and October 17 to October 22, 2016 (St. Lawrence).  As these records, if available, might show that the Appellant's preexisting acquired psychiatric disorder, notably schizophrenia, was aggravated during a period of ACDUTRA, or that he currently has hypertension and bilateral eye disability that had their onset therein, efforts to retrieve them are required on remand.  38 C.F.R. § 3.159(c)(2016).

In addition, and as outlined in more detail in the indented paragraphs below, if and only if, new and material evidence is received to reopen the previously denied claim for service connection for an acquired psychiatric disorder, notably schizophrenia and bipolar disorder, the Appellant should be scheduled for an examination by a qualified specialist to determine the nature and etiology of these disorders.  

ii. VA examination-Bilateral Eye Disorder

The Appellant seeks service connection for a bilateral eye disorder.  He maintains that while on ACDUTURA on July 9, 1962 at Fort Drum, New York, he received treatment for his eyes.  In support of his contention, a July 9, 1962 service treatment report reflects that he had dust removed from his eyelids and complained of a foreign body in his right eye.  To date, the Appellant has not undergone a VA examination in conjunction with his claim for service connection for a bilateral eye disorder.  Given the in-service record reflecting that he received treatment for his eyes and his statements and testimony before the undersigned that he has a current bilateral eye disability related thereto, the Board finds that a VA examination is necessary under VA's duty to assist.  38 C.F.R. § 3.159(c)(2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the necessary authorization from the Appellant, obtain his private treatment records from identified Robert Wood Johnson University Health System (to include from May 14, 2016 and October 7 to October 10, 2016) and St. Lawrence Rehabilitation Center (to include from October 17 to October 22, 2016).  All records obtained must be associated with the Appellant's Veterans Benefits Management System (VMBS) electronic record.  If any records cannot be obtained, documentation to this effect must be annotated in the electronic record.

2.  If and only if new and material evidence is received to reopen the previously denied claim for service connection for an acquired psychiatric disorder, notably schizophrenia and bipolar disorder, should the Appellant be scheduled for an examination by a qualified specialist to determine the nature and etiology of any acquired psychiatric disorder.  

The examiner is requested to provide an opinion as to whether any preexisting acquired psychiatric disorder was aggravated beyond its normal progression during military service.  If the examiner determines that the Appellant's acquired psychiatric disorder did not preexist the Appellant's entrance into military service, then he or she should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is etiologically related thereto, or had its onset therein. 
   
In providing his or her opinion, the examiner is requested to comment on the following service treatment records: (i) January 1963 Report for Retention in the National Guard reflecting that the Appellant had extreme photophobia with peripheral constriction of the visual field with no organic ocular pathology demonstrated.  The visual field abnormality was noted to have been suggestive of a conversion reaction, which was primarily a psychiatric problem; (ii) and, January 1963 Report of Medical History, reflecting that the Appellant reported being nervous and shaking all the time, as well as having had depression and excessive worry and nightmares. 

The examiner must also discuss post-service reports, dated in June 1978, authored by R. R., M.D; June and September 1978 reports, authored by D. R., M.D; and a November 1978 report, authored by J. U., M.D., which uniformly conclude that the Appellant's preexisting schizophrenia had been aggravated by the stresses of military life.  

The examiner must provide a complete explanation (rationale) for his or her opinions.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

3.  Schedule the Appellant for a VA examination, to determine whether he has a bilateral eye disorder that is at least as likely as not related to the documented in-service treatment for his eyes on July 9, 1962. 

The examiner should provide reasons for all opinions. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral eye disorder is etiologically related to, or had its onset during, a period of ACDUTRA, notably the treatment for dust particles to the eye lids and complaints of a foreign body of the right eye on July 9, 1962.  The absence of supporting medical records is generally an insufficient reason for rejecting a veteran's reports, unless the existence of the records would be medically expected.

If the examiner cannot provide a requested opinion without resorting to speculation, the examiner should state whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence that would enable the examiner to provide the opinion.

4.  The claims on appeal should be readjudicated.  If any benefit sought on appeal is not completely granted, issue a supplemental statement of the case to the Appellant and his representative; then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

